Case 3:18-cv-00684-CHB-RSE Document 28 Filed 06/05/19 Page 1 of 1 PageID #: 7713




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION

   LILLIE CORBETT,                                    )
                                                      )
              Plaintiff,                              )         Civil Action No. 3:18-CV-684-CHB
                                                      )
   v.                                                 )
                                                      )         ORDER OF DISMISSAL WITH
   PRINCIPAL LIFE INSURANCE                           )               PREJUDICE
   COMPANY,                                           )
                                                      )
              Defendant.                              )
                                         ***    ***       ***    ***
          This matter is before the Court on the parties’ Stipulation of Dismissal with Prejudice

 pursuant to Fed. R. Civ. P 41(a)(1)(A)(ii). Accordingly, and the Court being otherwise

 sufficiently advised,

          IT IS HEREBY ORDERED that this matter is DISMISSED WITH PREJUDICE as

 to all defendants, all dates and deadlines are hereby VACATED, and this matter is STRICKEN

 from the Court’s active docket, with each party to bear its own costs and fees.

        June 5, 2019




 cc:      Counsel of record




                                                 -1-
